Citation Nr: 1628594	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1967, with additional service in the Air Force Reserves from 1980 to 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in July 2014.  A copy of the transcript is of record.  

In January 2015, the Board granted service connection for degenerative joint disease of the lumbar spine, cervical spine, right shoulder, and left shoulder.  The Board remanded the issues of entitlement to service connection for a heart disorder, a lung disorder, an acquired psychiatric disorder, a left knee disorder, a right knee disorder, a bilateral hand disorder, a bilateral wrist disorder, hemorrhoids, arthritis, bilateral hearing loss, and tinnitus, for additional development.

Thereafter, in a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for all of the Veteran's claimed disabilities related to his claims of entitlement to service connection for a heart disorder, a lung disorder, an acquired psychiatric disorder, a left knee disorder, a right knee disorder, a bilateral hand disorder, a bilateral wrist disorder, and hemorrhoids.  Consequently, as such is a full grant of the benefits sought on appeal with respect to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  The remaining issues return for final appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1.  Service connection for degenerative arthritis in the Veteran's lumbosacral spine, cervical spine, bilateral shoulders, bilateral knees (status post knee replacements), and bilateral hands and fingers has already been granted and, at no time during the pendency of the claim does the Veteran have a current diagnosis of non-degenerative arthritis, and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.

2.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss is related to his duties during service, to include his Reserve service.

3.  Resolving all reasonable doubt in favor of the Veteran, tinnitus is related to bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis other than degenerative arthritis of the lumbosacral spine, cervical spine, bilateral shoulders, bilateral knees, and bilateral hands and fingers, have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304 (2015).

3.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the Veteran's claim for service connection for arthritis, VA's duty to notify was satisfied by a January 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and available Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in June 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Furthermore, Board finds there has been substantial compliance with the Board's January 2015 directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the AOJ was directed to verify all of the Veteran's actual periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force; obtain outstanding service treatment records for the Veteran's period of service in the Air Force Reserves; request that he identify any outstanding treatment records; obtain all identified private records, updated VA treatment records, and SSA records; and afford him a VA examination to determine the nature and etiology of his arthritis.  Thereafter, the AOJ obtained updated VA treatment records, obtained available SSA records, obtained additional service department records, and obtained all private records identified by the Veteran pursuant to an April 2015 letter.  Furthermore, the Veteran was afforded numerous examinations in June 2015 so as to ascertain the nature and etiology of his arthritis.  While the AOJ did not verify the Veteran's dates of periods of active duty, ACDUTRA, and INACDUTRA in the Air Force, the Board finds no prejudice to the Veteran in proceeding with a decision at this time as such information is irrelevant to the basis of the denial.  In this regard, the claim is denied on the basis that service connection has already been awarded for all joints affected by degenerative arthritis and the Veteran does not otherwise have a diagnosis of non-degenerative arthritis.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2015 remand directives, and no further action in this regard is necessary. 

Finally, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in arthritis, the type and onset of symptoms, and his contention that his  military service caused such disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding service and post-service treatment records available, the Board remanded the issue in January 2015 in order to obtain such records.  Moreover, the Board provided an opportunity for the Veteran to identify any additional records and obtain additional VA treatment records.  Additionally, while on remand, the Veteran was afforded VA examinations in June 2015 so as to determine the nature and etiology of his arthritis.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is deemed an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The advantages of these evidentiary presumptions referable to chronic diseases do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It has been indicated that the threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




A.  Arthritis

The Veteran testified that his bilateral knee disorder, arthritis, bilateral wrist disorder, and bilateral hand disorder are the result of his duties in the military that included lifting heavy bags, going up and down ladders, and the general strain of construction work.  

The Veteran's service treatment records include a June 1992 Dental Patient Medical History where he circled that he had arthritis.  On the Veteran's June 1997 Report of Medical History, he checked yes to arthritis, rheumatism, or bursitis, and no to "trick" or locked knee.  At his June 1997 Report of Medical Examination, he was found to have a normal clinical evaluation for lower extremities.  In a July 1997 Worldwide Duty Evaluation, the Veteran was diagnosed with mild arthritis of the knees and hands.  In a July 1999 Worldwide Duty Evaluation, the Veteran was diagnosed with mild arthritis of the knees.  

A February 1999 private treatment note indicated that the Veteran had left knee pain.  An April 2003 private treatment note diagnosed the Veteran with mild to moderate osteoarthritic changes of the knees.  In another April 2003 treatment note, the Veteran reported knee pain and that he was still active and did manual work in the military.  He was diagnosed with left knee arthritis.  In June 2003 it was noted that he had degenerative joint disease of the left knee and was undergoing cortisone injections and physical therapy.  A February 2005 private treatment note indicated that the Veteran had a diagnosis of arthritis that was stable.  In a May 2005 service treatment record it was stated the Veteran presented with letters from his treating physician indicating he had a diagnosis of diffuse arthritis.  

In a July 2005 Worldwide Duty Evaluation it was noted that the Veteran had arthritis and in September 2005 the IPEB found the Veteran unfit to perform the duties of his office, grade, rank, or rating due, in part, to arthritis.  An August 2007 private treatment note stated that the Veteran five weeks post-left knee replacement and a September 2008 VA treatment record stated that the Veteran had a left knee replacement one year ago.  A May 2009 private treatment note stated that the Veteran a diagnosis of degenerative joint disease.     

Consequently, the Board remanded the case in January 2015 in order to ascertain all joints in which the Veteran has arthritis (other than the lumbar spine, cervical spine, and bilateral shoulders, as he had already undergone bilateral knee replacements as a result of degenerative joint disease) and, thereafter, offer an opinion as to whether such is related to his military service.

Thereafter, in June 2015, the Veteran underwent numerous VA examinations addressing his joints.  Ultimately, service connection has been awarded for degenerative arthritis of the lumbosacral spine, cervical spine, bilateral shoulders, bilateral knees (status post knee replacements), and bilateral hands and fingers.  However, the June 2015 VA examinations did not reveal any joints in which the Veteran has degenerative arthritis that have not already been service-connected.  Furthermore, such examination did not reveal a diagnosis of non-degenerative arthritis.  Moreover, such findings are consistent with the remainder of the medical evidence as well as the Veteran's lay statements. 

Therefore, as the Veteran has already been service-connected for degenerative arthritis of the affected joints and, at no time during the pendency of the claim does he have a current diagnosis of non-degenerative arthritis, and the record does not contain a recent diagnosis of such disability prior to his filing of a claim, the Board finds that his claim for service connection for arthritis (of joints other than those already service-connected) must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis (of joints other than those already service-connected).  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Bilateral Hearing Loss & Tinnitus 

As noted above, the Veteran had military service from August 1965 to August 1967 and extensive service in the Air Force Reserves from 1980 to 2006.  At his July 2014 Board hearing, the Veteran testified that, during his Reserve service, he was exposed to loud noise, to include from jack hammers, power tools, and heavy equipment, while performing his duties as a civil engineer and mason.  He added that he wore hearing protection, but not all of the time.  

Consistent with the Veteran's testimony are service personnel records reflecting that during his Reserve service he worked as a civil engineer and as a mason.  Although the Veteran's specific dates of ACDUTRA have not been verified, Reserve records reflect multiple periods of ACDUTRA.  For example, the records reflect 17 days of ACDUTRA in 1986; 14 days in 1987, 14 days in 1988, 15 days in 1989, 17 days in 1996, etc.  In view of the evidence, the Board finds that the record adequately demonstrates that he had noise exposure during service, to include in association with his duties during periods of ACDUTRA.  

In addition, an August 2009 private treatment reflects a diagnosis of moderate to severe bilateral hearing loss, and a November 2009 private treatment record and a December 2009 VA treatment record reflect that the Veteran wears hearing aids.  Further, the April 2015 VA examination report reflects tinnitus associated with hearing loss.  

A current hearing loss disability has been established based on the private and VA records in the file.  See 38 C.F.R. § 3.385.  The Board finds that the Veteran experienced exposure to loud noise during service as this is consistent with his military occupational specialty as a civil engineer and mason.  The only question remaining then is whether the evidence establishes a causal connection between the current disability and in-service noise exposure, to include during his Reserve service.  

The Board finds the history provided by the Veteran is credible, as his statements are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of his statements.  Moreover, the Board finds no reason to question the veracity of the lay assertions made by the Veteran as to the onset and continuity of symptoms that may be associated with the Veteran's bilateral hearing loss and tinnitus, and such assertions are, thus, deemed credible.

Equally important, the June 2015 VA examiner related the Veteran's bilateral sensorineural hearing loss to noise exposure during Reserve service.  Although the opinion does not specifically reference the Veteran's periods of ACDUTRA, given the numerous periods of ACDUTRA over many years as noted above, and although noise exposure in association with his civilian occupation was also noted, the VA opinion supports a finding that hearing loss and associated tinnitus are, at least, in part, related to a period of active service.  

The evidence is in at least equipoise, and resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis, other than degenerative arthritis of the lumbosacral spine, cervical spine, bilateral shoulders, bilateral knees, and bilateral hands and fingers, is denied.  

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.  



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


